ITEMID: 001-86071
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SUDYIN v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Volodymyr Butkevych
TEXT: 4. The applicant was born in 1974 and lives in Donetsk. At the material time he was a tax inspector.
5. On 4 July 1997 the Kyivsky District Court of Donetsk (hereinafter “the District Court”) fined the applicant UAH 225 under an administrative procedure for a corruption offence. The applicant was consequently dismissed from his position.
6. On 17 November 1997 the Donetsk Regional Court quashed this judgment and terminated the proceedings.
7. On 22 May 2000 the District Court awarded the applicant UAH 500 in compensation for moral damage to be paid by the State Treasury of Ukraine.
8. This judgment was not appealed and became final on 2 June 2000.
9. In June 2000 the Kyivsky Office of the Bailiffs’ Service in Donetsk initiated the enforcement proceedings.
10. On 22 October 2004 the writ of execution was transferred to the Pechersky Office of the Bailiffs’ Service in Kyiv, which on 7 December 2004 refused to open the enforcement proceedings and transferred the writ to the Department of the Bailiffs’ Service of the Ministry of Justice (hereinafter “the Department”).
11. On 24 January 2005 the Department refused to open the enforcement proceedings on the ground that it fell outside of its competence.
12. Since May 2005 the enforcement proceedings are pending before the Donetsk Department of the Bailiffs’ Service.
13. The judgment of 22 May 2000 remains unenforced.
14. The relevant domestic law is summarised in the judgment of Voytenko v. Ukraine (no. 18966/02, §§ 20-25, 29 June 2004).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
